J-S28029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARQUISE CORNELL GILLESPIE            :
                                       :
                   Appellant           :   No. 1503 MDA 2019

      Appeal from the Judgment of Sentence Entered August 1, 2019
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0005481-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARQUISE CORNELL GILLESPIE            :
                                       :
                   Appellant           :   No. 1614 MDA 2019

      Appeal from the Judgment of Sentence Entered August 1, 2019
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0005473-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MARQUISE CORNELL GILLESPIE            :
                                       :
                   Appellant           :   No. 1615 MDA 2019

      Appeal from the Judgment of Sentence Entered August 1, 2019
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0005480-2018


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.
J-S28029-20



MEMORANDUM BY OLSON, J.:                                 FILED JULY 07, 2020

        Appellant, Marquise Cornell Gillespie, appeals from the judgment of

sentence entered August 1, 2019, as made final by the denial of his

post-sentence motion on August 16, 2019, following his guilty pleas to three

counts of possession with intent to deliver1 and three counts of criminal use

of a communication facility.2 We affirm.

        The facts and procedural history of this case are as follows. In January

2018, on three separate occasions, Appellant delivered heroin to individuals

in Lancaster County, Pennsylvania. N.T. Guilty Plea Hearing, 5/3/19, at *6

(un-paginated). In each transaction, Appellant utilized a cellular telephone to

facilitate the delivery. Id.    Thereafter, the Commonwealth filed criminal

charges against Appellant.

        On May 3, 2019, Appellant pled guilty to the aforementioned crimes.

The trial court sentenced Appellant on August 1, 2019, following the

completion of a pre-sentence investigation (“PSI”). The trial court issued the

following sentence:

        [Appellant] was sentenced to eight [months] to two [] years’
        incarceration for each of his six [] counts. While the sentences for
        each of the counts within the three [] dockets were ordered to be
        served concurrently, the sentences at each docket were ordered
        to be served consecutively. The aggregate sentence [was,]
        therefore, [two] to six [] years of incarceration.

____________________________________________


1   35 Pa.C.S.A. § 780-113(a)(30).

2   18 Pa.C.S.A. § 7512(a).


                                           -2-
J-S28029-20



Trial Court Opinion, 11/12/19, at 2.

       On August 12, 2019, Appellant filed a post-sentence motion requesting

the trial court to reconsider his sentence and “mak[e] the [s]entences on [the

three] dockets . . . concurrent with each other” so that his aggregate sentence

would be 8 months to 2 years’ incarceration.           Appellant’s Post-Sentence

Motion, 8/12/19, at 2. The trial court denied Appellant’s motion on August

16, 2019. This timely appeal followed.3

       Appellant raises the following issue on appeal:

       Whether an aggregate sentence of two to six years[’]
       incarceration in a state correctional facility is manifestly excessive
       and clearly unreasonable under the circumstances of this case?

Appellant’s Brief at 5.

       Herein, Appellant challenges the trial court’s decision to run his

sentences at each docket consecutively, rather than concurrently. Appellant’s

Brief at 10-12. Specifically, Appellant claims that, by doing so, the trial court

imposed an unduly harsh aggregate sentence and failed to consider the

“non[-]violent nature of Appellant’s violations, his non[-]violent criminal

record, and his strong need for drug treatment.” Id. at 10.

____________________________________________


3  Appellant filed separate notices of appeal at each docket on September 13,
2019. See Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). On
September 16, 2019, the trial court entered an order directing Appellant to
file a concise statement of errors complained of on appeal pursuant to
Pa.R.A.P. 1925(b)(1). Appellant timely complied. The trial court issued an
opinion pursuant to Pa.R.A.P. 1925(a) on November 12, 2019. This Court
consolidated Appellant’s appeals on October 29, 2019. Order, 10/29/19; see
also Pa.R.A.P. 513.

                                           -3-
J-S28029-20



      Appellant’s issue implicates the discretionary aspects of sentencing. As

this Court previously explained:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

case citations omitted).

      Appellant has fulfilled the first, second, and third requirements of the

above-mentioned four-part test. A challenge to the imposition of consecutive

sentences, however, does not usually raise a substantial question. Indeed,

this Court previously explained:

      Under 42 Pa.C.S.A. § 9721, the court has discretion to impose
      sentences consecutively or concurrently and, ordinarily, a
      challenge to this exercise of discretion does not raise a substantial
      question. Commonwealth v. Pass, 914 A.2d 442, 446–447 (Pa.
      Super. 2006).      The imposition of consecutive, rather than
      concurrent sentences may raise a substantial question in only the
      most extreme circumstances, such as where the aggregate
      sentence is unduly harsh, considering the nature of the crimes and
      the length of imprisonment. Id. (holding challenge to court's
      imposition of sentence of six [] to [23] months['] imprisonment
      and sentence of one [] year probation running consecutive, did
      not present substantial question). Compare [Commonwealth
      v. Dodge, 957 A.2d 1198 (Pa. Super. 2008), appeal denied, 980

                                      -4-
J-S28029-20


      A.2d 605 (Pa. 2009)] (holding imposition of consecutive sentences
      totaling 58 ½ to 124 years['] imprisonment for [37] counts of
      theft-related offenses presented a substantial question because
      total sentence was essentially life sentence for [a 42-year-old]
      defendant who committed non-violent offenses with limited
      financial impact).

Commonwealth v. Moury, 992 A.2d 162, 169 (Pa. Super. 2010)

      Following our decision in Dodge, we have made clear that a challenge

to the consecutive nature of standard sentences does not always raise a

substantial question. See Commonwealth v. Gonzalez–Dejesus, 994 A.2d
595, 598 (Pa. Super. 2010) (imposition of consecutive as opposed to

concurrent sentences does not ordinarily raise a substantial question that

justifies allowance of appeal).      Instead, we examine such claims on a

case-by-case basis. Id. This Court has determined that “the key to resolving

the preliminary substantial question inquiry is whether the decision to

sentence consecutively raises the aggregate sentence to, what appears on its

face to be, an excessive level in light of the criminal conduct at issue in the

case.” Id. at 598–599. Based upon our review, Appellant's sentence is not

facially excessive in light of his criminal conduct.

      Our conclusion is based primarily on the trial court’s imposition of

standard-range sentences following its review of a PSI report. “[W]here the

sentencing court imposed a standard-range sentence with the benefit of a

[PSI] report, we will not consider the sentence excessive.” Commonwealth

v. Corley, 31 A.3d 293, 298 (Pa. Super. 2011) (citation omitted). “In those

circumstances, we can assume the sentencing court was aware of relevant


                                      -5-
J-S28029-20



information   regarding   the   defendant's   character   and    weighed   those

considerations along with mitigating statutory factors.” Id. (citation and

internal quotation omitted). In this case, the trial court had the benefit of a

PSI report before fashioning standard range, consecutive sentences.

      Accordingly, based upon all of the foregoing, Appellant has failed to raise

a substantial question and, thus, his petition for review of the discretionary

aspects of his sentence must be denied.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/07/2020




                                      -6-